Citation Nr: 1816222	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a permanent and total disability evaluation for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1972 to November 1974.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board for additional development in May 2014 and November 2016.

The issue of entitlement to a permanent and total disability evaluation for nonservice-connected pension purposes addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's preexisting left ear hearing loss disability was aggravated during service.

2.  The evidence does not show that the Veteran's current bilateral sensorineural hearing loss disability manifested during service or within one year of service, and is against finding that his bilateral sensorineural hearing loss disability is related to service.


CONCLUSIONS OF LAW

Bilateral sensorineural hearing loss was not incurred in service, nor may it be so presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Although the Board is remanding the Veteran's pension claim for additional development, that development is not pertinent to the claim decided herein.  Accordingly the Veteran is not prejudiced by the Board rendering a decision on the matter decided below.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection - Hearing Loss

The Veteran asserts that his current bilateral sensorineural hearing loss disability is the result of hazardous noise exposure during his military service.  See November 2012 Hearing Transcript, pg. 3.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

To establish a right to compensation for a present disability a Veteran must show: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017), discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran has a bilateral hearing loss disability for VA compensation purposes, satisfying the first Hickson element.  See July 2015 VA audiological examination.

With respect to the in-service element, the Veteran's October 1972 enlistment examination showed hearing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
25
LEFT
25
25
35
75
55

Under the PULHES grading system, the Veteran was assigned an H2 for his preexisting hearing loss.  As the Veteran's left ear hearing loss disability was noted at entry to service, and constituted a hearing loss disability for VA compensation purposes at the time the Veteran entered service, his claim for left ear hearing loss is one of in-service aggravation.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 28 (2016) (explaining that in order to be a noted defect, hearing loss must meet the criteria of 38 C.F.R. § 3.385 at entrance).

The Veteran's military occupational specialty was supply clerk, but personnel records and the Veteran's testimony confirm he was later assigned to be an aircraft fuel handling specialist.  See Record of Assignments, September 6, 1974 enlisted efficiency report, and November 2012 Hearing Transcript, pp. 21-23.  Therefore, noise exposure during service is conceded.  

The Veteran's September 1974 separation examination showed hearing results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The January 2017 VA audiologist opined that although the October 1972 entrance examination noted preexisting hearing loss, the Veteran's hearing was normal at separation from service, suggesting that the hearing loss present at enlistment was temporary and had resolved by separation.  The examiner added that there was no significant worsening of hearing thresholds when comparing the enlistment and separation examinations, and reiterated that the Veteran demonstrated normal hearing acuity at separation.  Thus, the Veteran's left ear hearing loss disability was not aggravated during service.

With respect to whether the Veteran's current bilateral hearing loss disability was otherwise related to service, the examiner observed that the audiogram is the objective standard for noise injury and that the Veteran's separation audiogram was normal, indicating that the Veteran's military noise exposure had not caused a permanent noise injury affecting hearing sensitivity.  In support of that finding the examiner cited the INSTITUTE OF MEDICINE'S NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS study, which stated in pertinent that it was unlikely that delayed effects of permanent noise-induced hearing loss occurred based on available anatomical and physiological data.  The examiner concluded that the Veteran's bilateral hearing loss disability was less likely than not the result of service.

After considering the totality of the evidence, the Board finds the weight of the evidence, lay and medical, is against finding that the Veteran's hearing loss disability is related to service.  The January 2017 opinion is based on review of pertinent evidence and is supported by a reasoned rationale with citation to relevant treatise evidence.  

The Board is aware of the Court's holding in Ledford v. Derwinski, affirming that in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss.  3 Vet. App. 87, 89 (1992).  However, the January 2017 opinion did not solely rely on the absence of a hearing loss disability in the Veteran's service treatment records, but was also based on medical treatise evidence.  

The Veteran is competent to report that he noticed a decrease in hearing acuity during service.  See Hearing Transcript, pg. 5.  However, neither hearing loss nor hearing loss disability was "noted" at separation from service or within one year of separation.  38 C.F.R. § 3.303(b) (2017).  Moreover, the Veteran's testimony regarding the onset of his hearing loss has been inconsistent.  Specifically, while he asserts he noticed decreased hearing acuity during service, at a July 2010 audiology consultation he reported his left ear hearing loss was of gradual onset, began 5 to 10 years ago, and not associated with any specific event.  Thus, the most probative evidence establishes that there was a remote onset and that his current hearing loss disability is unrelated to service.

In summary, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability was aggravated during service, or that the Veteran's' current bilateral hearing loss disability is related to service.  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for a bilateral sensorineural hearing loss disability is denied.


REMAND

With regard to the Veteran's claim of entitlement to nonservice-connected pension benefits, basic entitlement to nonservice-connected pension exists if a Veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3) (2017).  

The Veteran is 64 years old and as discussed above, served during the Vietnam War era.  In the rating decision on appeal, the AOJ found that the Veteran was not permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct and denied his claim on that basis.  However, the rating decision only specifically addressed the Veteran's bilateral hearing loss and tinnitus.  See November 2010 rating decision.  Nevertheless, a VA examination in January 2012 noted the presence of low back pain (rated 10 percent disabling) and borderline hypertension (rated 10 percent disabling).  In a July 2012 Supplemental Statement of the Case (SSOC) these conditions were found to be of insufficient severity to impact the Veteran's ability to obtain and retain gainful employment.  In a March 2017 SSOC, the AOJ also considered the Veteran's diabetes mellitus (rated 20 percent disabling), but still concluded that the Veteran's conditions did not affect his ability to obtain and retain gainful employment.  

In a March 2017 submission, the Veteran asserted that the 20 percent rating assigned for his nonservice-connected diabetes mellitus did not properly reflect the current severity of the condition and that the Veteran warranted a 40 percent rating.  He also suggested that the ratings for hypertension and spinal arthritis were not accurate reflections of their current severity.  

In light of the Veteran's contentions, and as the last VA examination afforded with respect to this claim was in January 2012, remand for a contemporaneous examination is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA general medical examination to determine the need for non-service-connected pension.  Any diagnosed disorder must be evaluated for the specific purpose of assessing its relative degree of functional impairment, in light of the Veteran's medical and vocational history; and to ascertain whether the level of functional impairment is reasonably certain to continue throughout his lifetime.  

The examiner must describe the total impact of the Veteran's disabilities on his functional impairment.  A complete rationale should be given for all opinions and conclusions expressed.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


